 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11   RAMON ALBERTO M.,                       )      CASE NO. CV 18-9669-AGR
                                             )
12               Plaintiff,                  )
                                             )      JUDGMENT
13               vs.                         )
                                             )
14   ANDREW SAUL, Commissioner of            )
     Social Security,                        )
15                                           )
                               Defendant.    )
16                                           )
17
18         IT IS HEREBY ADJUDGED that judgment is entered for the Plaintiff and that
19   this action is remanded to the Commissioner for further proceedings consistent with
20   the Memorandum Opinion and Order.
21
22   DATED: January 7, 2020
                                                     ALICIA G. ROSENBERG
23                                               United States Magistrate Judge
24
25
26
27
28
